                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 CHAD J. CONRAD,

                              Plaintiff,
        v.
                                                                           ORDER
 JODI A. DOUGHERTY, JAY MINSHALL,
                                                                        19-cv-369-jdp
 CASEY JENSEN, ERIN DUNAHAY, and
 DAVID FLIEGER,

                              Defendants.


       This is one of two civil cases filed in this district by plaintiff Chad J. Conrad, a pro se

litigant who was incarcerated at Jackson Correctional Institution until his death earlier this

year. I learned of Conrad’s death when a copy of my ruling in Conrad’s other case was returned

from the Department of Corrections with a handwritten notation on the enclosure envelope

that says “Deceased.” See No. 17-cv-418-jdp, Dkt. 128.

       I concluded that the handwritten notation from the Department of Corrections

qualified as a suggestion of death under Federal Rule of Civil Procedure 25(a) for purposes of

the ’418 case. So I ordered defendants in the ’418 case to serve Conrad’s personal

representative or successor so that he or she could assume his interest in the case. See No. 17-

cv-418-jdp, Dkt. 129. But I couldn’t do the same in this case because Conrad’s complaint

hadn’t passed the screening stage, meaning that no defendants had yet been served. So I asked

defendants in the ’418 case to provide me with contact information for Conrad’s personal

representative or successor so that I could contact him or her in connection with this second,

unscreened case.
       Defendants in the ’418 case have now provided contact information for Conrad’s

mother, and I am sending her a copy of this order at the address provided. The purpose of this

order is to advise Conrad’s mother (or whoever is acting as his personal representative or

successor) that she may assume Conrad’s interests in this case if she wishes to. Under Federal

Rule of Civil Procedure 25(a)(1):

               If a party dies and the claim is not extinguished, the court may
               order substitution of the proper party. A motion for substitution
               may be made by any party or by the decedent's successor or
               representative. If the motion is not made within 90 days after
               service of a statement noting the death, the action by or against
               the decedent must be dismissed.

In other words, if Conrad’s personal representative or successor wishes to assume Conrad’s

interests in this litigation, that person must notify this court.

       I will direct the clerk of court to close this case without prejudice for now. Conrad’s

personal representative or successor is free to file a motion to reopen it (along with a motion

for substitution and a formal “suggestion of death,” which is an express statement that Conrad

has in fact died). If and when the personal representative or successor does so, I will reopen the

case and screen Conrad’s complaint as required under 28 U.S.C. §§ 1915 and 1915A.




                                                 2
                                           ORDER

       IT IS ORDERED that the clerk of court is directed to close this case without prejudice.

The clerk is directed to send copies of the operative complaint (Dkt. 5) and this order to

plaintiff Chad J. Conrad’s mother at the address listed in No. 17-cv-418-jdp, Dkt. 130, at 2.

       Entered October 15, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              3
